UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7714



COLEMAN A. STIGALL, III,

                                              Plaintiff - Appellant,

          versus


LEVESTER   THOMPSON,    Physician,   Nottoway
Correctional Center; NASEER MOBASHAR, Doctor,
Buckingham Correctional Center,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1281-7)


Submitted:   March 31, 2004                 Decided:   April 12, 2004


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coleman A. Stigall, III, Appellant Pro Se. Edward Joseph McNelis,
III, John David McChesney, RAWLS & MCNELIS, P.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Coleman A. Stigall, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We

have     reviewed   the    record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See   Stigall   v.   Thompson,    No.   CA-02-1281-7   (W.D.   Va.

Sept. 30, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -